DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I-Figure 4 (claims 1-3, 5-6, 8, and 10) in the reply filed on May 12, 2022 is acknowledged.
Claims 4, 7, 9, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 7 and 11 are withdrawn since it is directed to a non-elected species.  In elected Species I-Figure 4, the electrodes are located outside the partition wall. 
The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is no co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “a pair of power feed lines configured to connect the pair of plasma electrodes to the 
radio-frequency power supply, respectively”.  There is no support for this limitation.  Paragraph [0036] indicates that a “power feed line 34” is connected to the lower end of each plasma electrode 33.  The specification fails to specify “a pair of power feed lines configured to connect the pair of plasma electrodes to the 
radio-frequency power supply”.  
For purposes of examination, “a pair of power feed lines” simply means the power feed line 34 is split to connect to each plasma electrode.
	In light of the above, dependent claims 2-3, 5-6, 8, and 10 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe et al. (U.S. 2015/0107517).
Referring to Figures 1-3 and paragraphs [0026]-[0057], Hasebe et al. disclose a plasma processing apparatus comprising:  a processing container 101 having a cylindrical shape (par.[0026]); a pair of plasma electrodes 143a, 143b arranged along a longitudinal direction of the processing container while facing each other (par.[0041]); and a radio-frequency power supply 145 configured to supply a radio-frequency power to the pair of plasma electrodes, and a pair of power feed lines 144 configured to connect the pair of plasma electrodes to the radio-frequency power supply, respectively, wherein the pair of plasma electrodes have a structure in which an inter- electrode distance at a position distant from a power feed position where the pair of plasma electrodes are connected to the pair of power feed lines, respectively, the radio- frequency power is supplied is longer than an inter-electrode distance at the power feed position (As seen below in Fig. 3, pars. [0049], [0056]-[0057]).

    PNG
    media_image1.png
    694
    755
    media_image1.png
    Greyscale

With respect to claim 2, the plasma processing apparatus of Hasebe et al. further includes wherein each of the pair of plasma electrodes 143a, 143b has a flat plate shape, and a thickness thereof at the position distant from the power feed position is thinner than a thickness thereof at the power feed position (as seen above, Fig. 3, pars. [0049], [0056]-[0057], i.e. electrode thicker at bottom near power feed position).
With respect to claims 3 and 8, the plasma processing apparatus of Hasebe et al. further includes wherein the pair of plasma electrodes 143a, 143b each have a flat plate shape and are arranged to be spaced apart from each other as a distance from the power feed position increases (Figs. 2-3, pars. [0049], [0056]-[0057]).
With respect to claims 5 and 10, the plasma processing apparatus of Hasebe et al. further comprising:  a plasma partition wall 141 configured to cover an opening formed along the longitudinal direction of the processing container, wherein the pair of plasma electrodes 143a, 143b are arranged on outer surfaces of both side walls of the plasma partition wall (Fig. 2, pars. [0040]-[0041]).
With respect to claim 6, the plasma processing apparatus of Hasebe et al. further includes wherein the pair of plasma electrodes 143a, 143b are symmetrically arranged with the plasma partition wall 141 interposed therebetween (Fig. 2, pars. [0040]-[0041]).
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the inter-electrode distance between the pair of plasma electrodes 143a, 143b is based on the position of the plasma source gas supply pipe 123b and not the power feed position.
However, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As seen in Figure 3 above, Hasebe et al. shows the structural limitation of “the pair of plasma electrodes have a structure in which an inter-electrode distance at a position distant from a power feed position where the pair of plasma electrodes are connected to the pair of power feed lines, respectively”.  Additionally, as seen above in Figure 3, the electrodes 143a, 143b are thicker at bottom of the electrodes near the power feed position than the top of the electrodes.  The Examiner recognizes that the electrodes are thicker near the bottom of the electrode which corresponds to the bottom of the gas supply source.  Regardless of the reason, since the power feed position is located near the lower portion of the electrodes, the result of the shape of the electrodes yields “the pair of plasma electrodes have a structure in which an inter-electrode distance at a position distant from a power feed position where the pair of plasma electrodes are connected to the pair of power feed lines, respectively”.  Apparatus claims simply have to meet the structural limitations of the claim.  Therefore, the apparatus of Hasebe et al. satisfies the claimed requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oikawa’107 shows a pair of power feed lines 70 (Fig. 2, par.[0030]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716
/RAM N KACKAR/Primary Examiner, Art Unit 1716